Citation Nr: 1115705	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-39 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has a current hearing disability for VA purposes.  

2.  The competent evidence of record does not show that the Veteran's current hearing loss was first manifest to a compensable degree within one year after his separation from service. 

3.  The competent evidence of record does not show that the Veteran's current hearing loss is related to his military service or to any incident therein.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in February 2005 satisfied the duty to notify provisions, prior to the initial adjudication of the Veteran's claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 3.159; Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary for service connection for hearing loss and, as such, the essential fairness of the adjudication was not affected.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  The Veteran has not demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA and non-VA medical treatment records have been obtained.  There is no sign in the record that additional evidence relevant to the issues being decided herein, except for sinusitis, as discussed below, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In January 2010, the Board remanded the case to obtain a medical opinion as to etiology of the Veteran's current bilateral hearing loss.  The Board finds that the directives of the Board's January 2010 remand have been fully accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  The opinion that was obtained in February 2010 was based upon the examiner's previous audiometric examination of the Veteran and a review of his claims file, and the examiner provided a rationale for the conclusion reached.  The Board therefore concludes that the February 2010 medical opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In addition, service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Historically, the Veteran served on active duty in the Air Force from August 1961 to August 1965.  His military occupational specialty was as an aircraft radio repairman.  

The Veteran's service treatment records show that at the time of his enlistment examination in August 1961, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
5 (20)
0 (10)
-5 (5)
-
-10 (-5)
Left
0 (15)
-10 (0)
0 (10)
-
-5 (0)

(Note: The August 1961 audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).

At the time of the Veteran's separation examination in July 1965, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-5 (0)
Left
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-5 (0)

(Note: The July 1965 audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).

The only hearing complaint noted during service was in June 1962, when the Veteran indicated that his left ear was plugged.  The examiner noted that the ear canal was plugged with cerumen.  

The earliest post-service treatment records begin in August 1975.  None of these early post-service treatment records report any complaints or clinical findings concerning hearing loss.  Therefore, because the medical evidence does not show that the Veteran developed sensorineural hearing loss to a compensable degree in either ear within one year after his separation from service, service connection for bilateral hearing loss cannot be presumed.  38 U.S.C.A. §§ 1101, 1111, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

On an authorized audiological evaluation in April 2005, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
20
15
20
55
40
Left
20
15
15
35
40

Speech audiometry revealed speech discrimination ability of 98 percent in the right ear and of 100 percent in the left ear.  Accordingly, a bilateral hearing disability for VA purposes is shown.  38 C.F.R. § 3.385.  The examiner diagnosed moderate to severe high frequency sensorineural hearing loss in the right ear and mild to moderate high frequency sensorineural hearing loss in the left ear.  The examiner found that the Veteran's hearing sensitivity was normal at the time of his separation examination, and therefore "in the presence of the Veteran's military noise exposure it is not likely the [V]eteran's hearing loss is due to his military service." 

The report of a private audiometric evaluation in April 2006 provided pure tone data in graphical, rather than numerical, format.  The private examiner did not comment on the etiology of the Veteran's hearing loss.  

In August 2009, the claims file was reviewed by the audiologist who examined the Veteran in April 2005.  The examiner noted that the Veteran had normal hearing sensitivity, bilaterally, at service separation.  The examiner opined that the Veteran did not incur a permanent hearing loss as a result of acoustic trauma during military service noting that

[e]xposure to either impulse sounds or continuous exposure can cause a temporary threshold shift.  This disappears in 16 to 48 hours after exposure to loud noise.  Impulse sounds may also damage the structure of the inner ear resulting in an immediate hearing loss.  Continuous exposure to loud noise can also damage the structure of the hair cells resulting in hearing loss.  If the hearing loss does not recover completely from a temporary threshold shift, a permanent hearing loss exists.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss.  

The case was again remanded in January 2010 to obtain clarification of the VA examiner's opinion.  Specifically, the August 2009 examiner did not take into account any upward threshold shift in the Veteran's hearing during military service.  In February 2010, the claims file was referred to the same VA audiologist, who provided an additional opinion.  The examiner stated that the audiometric testing during service did not demonstrate a significant threshold shift at any frequency in either ear, citing to text that in order for a threshold shift to be significant it must change more than 10 decibels.  The examiner added that, "[s]ince the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss."  

In summary, the Veteran asserts that he has bilateral hearing loss as a result of his exposure to noise in the course of his duties during military service.  However, the Veteran's statements are not a competent evidence to provide an opinion on a matter so complex as the diagnosis of hearing disability for VA purposes or as to the etiologic relationship between any diagnosed hearing loss and service.  The medical examiner considered the service and post-service medical evidence of record, the clinical findings, and the Veteran's assertions and complaints, and found that, although he currently had a hearing loss disability for VA purposes, that hearing loss is not related to incidents in military service.  Accordingly, service connection for bilateral hearing loss is not warranted.  

As there is no competent evidence that provides the necessary nexus between the Veteran's current bilateral hearing loss and his active military service, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  Therefore, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


